Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered July 27, 1995, convicting him of attempted criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in failing to inform him prior to summations that it would be considering the lesser-included offense of attempted criminal possession of a weapon in the third degree. However, the court’s error in this regard was harmless, as it cannot be said that defense counsel’s summation would have been affected by the knowledge that attempted criminal possession of a weapon in the third degree would be considered by the trier of fact (see, People v Kloska, 191 AD2d 587; People v Taylor, 164 AD2d 922).
The defendant’s remaining contention is without merit. Bracken, J. P., Santucci, Krausman and McGinity, JJ., concur.